Citation Nr: 0401290	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  97-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for perforation of the 
left ear drum.


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On June 4, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Notify the appellant that the 
Veterans Claims Assistance Act of 2000 
regulations at 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Please 
issue a notice letter to the veteran 
and to the representative, enclosing a 
copy of the regulations.

2.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR 
with a copy of these alleged stressors 
identified by the veteran.  These 
stressors are identified in the 
December 18, 1996 VA Form 9; the 
transcript of the RO hearing held on 
April 24, 1997; and in a May 13, 1997 
VA treatment note from an initial 
social worker visit.  Provide USASCRUR 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.

3.  After completing the development 
set forth in paragraph no. 2, make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran 
to be afforded an audiological 
examination by a specialist(s) 
including on a fee basis if necessary, 
to ascertain the nature and etiology of 
any current left ear hearing loss and 
perforation of the left ear drum.  Send 
the claims folder to the examiner(s) 
for review.
The medical specialist(s) must annotate 
the examination report(s) that the 
claims file was in fact made available 
and reviewed in conjunction with the 
examination(s).  Any further indicated 
special studies should be conducted.
The medical specialist(s) should review 
the veteran's complete military, 
medical, and occupational history.  
Upon completion of the above and 
examination(s) of the veteran, the 
medical specialist(s) should answer the 
following questions:

The examiner is requested to address 
the etiology of the veteran's left ear 
hearing loss and determine whether it 
is at least as likely as not related to 
noise exposure in service.

In answering this question, the 
examiner should consider all relevant 
factors, such as post-service 
occupational noise exposure.  The 
examiner should also consider whether 
there is a causal relationship to noise 
exposure in service despite the fact 
that it appears to have initially 
manifested itself years after 
separation from service.

The examiner should also opine as to 
whether the current left ear hearing 
loss disability is related to both 
noise in service and a post service 
noisy environment.

The examiner is specifically requested 
to address whether there is current 
perforation of the left eardrum.  If 
so, the examiner is requested to 
address whether it is at least as 
likely as not related to noise exposure 
in service.  Consideration should again 
be given to the veteran's complete 
military, medical, and occupational 
history.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





